UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* Cosi, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 22122P101 (CUSIP Number) Elliot Press Katten Muchin Rosenman LLP 575 Madison Avenue New York, NY 10022 (212) 940-6348 John E. Denneen Royce & Associates, LLC 745 Fifth Avenue New York, NY 10151 (212) 508-4500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 16, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e)(f) or (g), check the following box[] Note:Six copies of this statement, including all exhibits, should be filed with the Commission.See Rule 13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 (the "Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 22122P101 1 NAME OF REPORTING PERSON Royce & Associates, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 748,441 Shares 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 748,441 Shares 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 748,441 Shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.14% 14 TYPE OF REPORTING PERSON* IA *SEE INSTRUCTIONS BEFORE FILLING OUT! Page2 of 6 The Schedule 13D Amendment No. 2 filed on October 11, 2013 by Royce & Associates, LLC, a Delaware limited liability company (the "Reporting Person"), with respect to the shares of Common Stock ("Common Stock") of Cosi, Inc. (the "Company"), a corporation organized under the laws of the State of Delaware is hereby amended by this Amendment No. 3.Only those items hereby reported in this Amendment No. 3 are amended and all other items remain unchanged.Terms used herein but not otherwise defined herein shall have the meanings ascribed thereto in the Schedule 13D, as amended. Item 2. Identity and Background Schedule I to the Schedule 13D is amended and restated as set forth on Schedule I attached hereto. Item 3. Source and Amount of Funds or Other Consideration. Item 3 of the Schedule 13D is hereby amended to include the following: The source of funds for the Reporting Person was the working capital of one of the Reporting Person’s client accounts, Royce Value Plus Fund (“RVP”). This Amendment No. 3 is being filed as a result of the open market sale of 338,685 shares of Common Stock beneficially owned by the Reporting Person and held in one of its client accounts, RVP, in transactions effected from October 11 to 16, 2013, for aggregate sale proceeds of $750,454. Item 4. Purpose of Transaction. Item 4 of the Schedule 13D is amended and restated as follows: This Amendment No. 3 is being filed as a result of the open market sale of 338,685 shares of Common Stock beneficially owned by the Reporting Person and held in one of its client accounts, RVP, in transactions effected from October 11 to 16, 2013, for aggregate sale proceeds of $750,454, which decreased the Reporting Person’s beneficial holdings of the Company’s Common Stock to below 5%. Page3 of 6 Item 5. Interest in Securities of the Issuer. Items 5(a), 5(b), 5(c), 5(d) and 5(e) of the Schedule 13D are amended and restated to read as follows: (a)The aggregate percentage of the outstanding Common Stock of the Company reported owned by the Reporting Person is based upon 18,098,107 shares of Common Stock of the Company outstanding, as reported in the Company's quarterly report on Form 10-Q for the quarter ended July 1, 2013. As investment manager for RVP, the Reporting Person may be deemed to beneficially own the 748,441 shares held by RVP.Such shares represent approximately 4.14% of the outstanding Common Stock of the Company. (b)By virtue of the Reporting Person's position as investment manager for RVP, the Reporting Person may be deemed to possess the sole power to vote and dispose of the shares of Common Stock held by RVP. (c) In the 60 days prior to the date of filing of this statement, the Reporting Person effected the following sales of the Common Stock of the Issuer, which were effected in the open market and not previously reported on any Schedule 13D filing: (i) 111,200 shares at $2.1820 per share on October 11, 2013, (ii) 47,485 shares at $2.2009 per share on October 14, 2013, (iii) 20,925 shares at $2.2017 per share on October 15, 2013 and (iv) 159,075 shares at $2.2457 per share on October 16, 2013.On October 16, 2013, the Reporting Person ceased to be the beneficial owner of more than 5% of the Company’s outstanding Common Stock. (d)RVP has the right to receive, and the power to direct the receipt of dividends from, the proceeds from the sale of the shares reported herein that are held by RVP.RVP has an interest in approximately 4.14% of the Company's Common Stock. (e) Not applicable. Item 7. Material to be Filed as Exhibits Item 7 of the Schedule 13D is hereby amended to include the following: Exhibit 1.Executive Officers of Legg Mason (Item 4A of Legg Mason's Annual Report of Form 10-K filed on May 24, 2013 is incorporated herein by reference.) Exhibit 2.Board of Directors of Legg Mason (the Section entitled "ELECTION OF DIRECTORS" in the Annual Proxy Statement on Form DEF 14A filed by Legg Mason on June 12, 2013 is incorporated herein by reference. Page4 of 6 SIGNATURE After reasonable inquiry, and to the best of our knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:October 17, 2013 ROYCE & ASSOCIATES, LLC By: /s/ Daniel A. O’Byrne Name:Daniel A. O’Byrne Title: Vice President Page5 of 6 Schedule I Executive Officers and Managers ROYCE & ASSOCIATES, LLC The name and present principal occupation or employment of each of the executive officers and members of the Board of Managers of ROYCE & ASSOCIATES, LLC is set forth below. Name Present Principal Occupation and Employment Business Address Charles M. Royce President and Member of Board of Managers of Royce & Associates, LLC President and Co-Chief Investment Officer of Royce & Associates, LLC 745 Fifth Avenue New York, NY 10151 John D. Diederich Chief Operating Officer, Chief Financial Officer, Managing Director and Member of the Board of Managers of Royce & Associates, LLC Chief Operating Officer and Chief Financial Officer of Royce & Associates, LLC 745 Fifth Avenue New York, NY 10151 Peter H. Nachtewy Member of the Board of Managers of Royce & Associates, LLC Chief Financial Officer of Legg Mason, Inc. 100 International Drive Baltimore, MD 21202-1099 Jeffrey A. Nattans Member of the Board of Managers of Royce & Associates, LLC Executive Vice President of Legg Mason, Inc. 100 International Drive Baltimore, MD 21202-1099 F. Barry Bilson Member of the Board of Managers of Royce & Associates, LLC Senior Vice President of Legg Mason, Inc. 100 International Drive Baltimore, MD 21202-1099 Jack E. Fockler, Jr. Managing Director and Vice President of Royce & Associates, LLC Vice President of Royce & Associates, LLC 745 Fifth Avenue New York, NY 10151 W. Whitney George Managing Director and Vice President of Royce & Associates, LLC Vice President of Royce & Associates, LLC 745 Fifth Avenue New York, NY 10151 Daniel A. O'Byrne Principal and Vice President of Royce & Associates, LLC Vice President of Royce & Associates, LLC 745 Fifth Avenue New York, NY 10151 Page6 of 6
